Name: Commission Regulation (EEC) No 1318/93 of 28 May 1993 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal
 Type: Regulation
 Subject Matter: marketing;  agricultural structures and production;  animal product;  economic policy
 Date Published: nan

 Avis juridique important|31993R1318Commission Regulation (EEC) No 1318/93 of 28 May 1993 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal Official Journal L 132 , 29/05/1993 P. 0083 - 0089COMMISSION REGULATION (EEC) No 1318/93 of 28 May 1993 on detailed rules for the application of Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and vealTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2067/92 of 30 June 1992 on measures to promote and market quality beef and veal (1), and in particular Article 4 thereof; Whereas detailed rules for the application of Regulation (EEC) No 2067/92 should be laid down, in particular as regards the admissibility of applications for Community part-financing and the procedure for the acceptance of the measures proposed; whereas the consumer's attention should be drawn to beef and veal with identified and controlled characteristics; Whereas in addition the quality of beef and veal depends on the breed and the rearing conditions of the animal from which they come together with the conditions of slaughter, handling during transportation and marketing; whereas the quality is better assured if minimum conditions are met at all stages of preparation of the product; whereas the information given to the consumer must be capable of being checked and must be checked, in particular where a product presented as being a quality product bears an identifying mark or symbol; whereas provisions relating to the above requirements should therefore be adopted; Whereas the Management Committee for Beef and Veal failed to deliver an opinion within the time limit laid down by its chairman, HAS ADOPTED THIS REGULATION: Article 1 1. This Regulation lays down detailed rules for the application of the promotion and marketing measures for quality beef and veal within the meaning of Regulation (EEC) No 2067/92 (hereinafter referred to as 'promotion measures'). 2. For the purposes of this Regulation: (a) 'promotion measures' means activities relating in particular to advertising and public relations measures aimed at encouraging the consumption of quality beef and veal, including the organization of and participation in trade fairs and exhibitions accompanied, where appropriate, by the provision of marketing advice to the various operators; (b) 'trade and inter-trade organizations' means groups whose members consist of operators in one or more branches of the chain of production. Article 2 1. Promotion activities part-financed may be pursued over a period of not less than one year and not more than two, commencing on the date on which the relevant contract takes effect. 2. Costs linked to the implementation of the control record referred to in Article 4 (2) (b) and costs linked to studies required for the preparation of promotion activities and to the possible creation of a logo mark or symbol shall not be eligible for financing. Article 3 Community part-financing shall be subject to the following conditions: 1. meat covered by the promotion activities must meet the requirements laid down in this Regulation; 2. the production, handling and marketing of the meat shall be subject at least to the quality and control requirements laid down in Annex I, for all or part of the chain of production; 3. appropriate measures shall be taken to ensure the traceability of the meat promoted, from the consumer to the segments of the production chain covered by the measure. Article 4 1. Applications for financing shall be lodged with the competent body in the Member State in which the organization has its registered place of business not later than 15 March each year. However, for 1993, applications may be lodged up to 31 August 1993. 2. Applications shall include, in addition to the proposed promotion programme, the following documents: (a) a document containing the contract specifications, endorsed by the members of the applicant organization. The specifications shall include: - in the case referred to in Article 1 (1) of Regulation (EEC) No 2067/92, obligations at least equal to those set out in Annex I to this Regulation for a complete segment of the chain of production, - in the case referred to in Article 1 (2) of Regulation (EEC) No 2067/92, obligations at least equal to those set out in Annex I to this Regulation for the entire chain of production. In that event the result will be specifications for integrated control; (b) a control record of the application of the specifications, to be drawn up by a body independent of the applicant organization or by a body recognized by the Member State as being qualified to carry out this control; (c) the studies on which the proposed activity is based; (d) an undertaking by the members of the applicant organization to submit to the controls referred to in point (b); (e) the rules of procedure of the applicant organization, setting out in particular the methods for granting and withdrawing eligibility for the promotion measures, including the right to use the collective logo of the applicant organization. In the case of non-compliance with the specifications, withdrawal shall cover the entire part-financing period if the measure is to qualify; (f) the articles of association of the applicant organization. 3. Applications shall be valid only where they are accompanied by a written undertaking: (a) to comply with the provisions of the standard contract drawn up by the Commission and made available by the competent body; (b) that an assessment study will be carried out at the request of the Commission at the applicant's expense; (c) not to submit an application for other Community or national aids for the purposes of the measures part-financed under this Regulation. 4. Any trade or inter-trade organization applying for part-financing must: - have its registered place of business in a Member State of the Community, and - have the legal and practical ability to implement the planned promotion activity. 5. The applicant organizations shall provide at any time at the request of the competent bodies and/or the Commission proof of the correctness of the information used relating to the characteristics of the product and the conditions under which it is obtained. Article 5 1. The competent body shall draw up a list of all the applications for financing which it has received and send it to the Commission with a reasoned opinion on each of them before 15 April. However, for 1993, it shall forward each application accompanied by a received opinion in the two weeks following its receipt. 2. Following scrutiny by the Management Committee for Beef and Veal, in accordance with Article 28 of Council Regulation (EEC) No 805/68 (2), the Commission shall determine the successful applications at the earliest opportunity. Preference shall be given to applications submitted by several organizations established in more than one Member State carrying out integrated control within the meaning of the second indent of Article 4 (2) (a) of this Regulation, having coordinated their activities beforehand and using a collective logo. Article 6 1. Applicant organizations shall be informed individually of the outcome of their applications as promptly as possible by the competent body. 2. The competent bodies shall conclude contracts for the selected measures with the successful applicant organization within one month of notification of the decision to the Member State. To that end the bodies shall use the standard contract referred to in Article 4 (3) (a). 3. The contract shall take effect following the lodging of a security in favour of the competent body equal to 15 % of the maximum amount of the Community part-financing to ensure proper execution. Where the security is not lodged within two weeks of the date of conclusion of the contract, the latter shall be void and shall not longer have any legal effect. Such securities shall be lodged in accordance with Commission Regulation (EEC) No 2220/85 (3). The 'primary requirements' within the meaning of Article 20 of that Regulation shall comprise: (a) implementation within the time limits laid down of the measures selected in accordance with the promotion programme proposed; (b) the drawing-up of the control record referred to in Article 4 (2) (b) of this Regulation; (c) where necessary, the imposition of penalties provided for in the rules of procedure in the case of non-compliance with the specifications, in particular the withdrawal of eligibility for the promotion measures. Securities shall be released upon payment of the balance pursuant to Article 7. 4. Failure to comply with any one of the primary requirements referred to in paragraph 3 or the repeated failure to comply with other obligations may result in the contract's being terminated. Article 7 1. The parties concerned may submit applications for an advance as from the date on which the contract takes effect. Advances shall cover 30 % of the maximum amount of part-financing. Advances shall be paid subject to provision in favour of the competent body of a security equal to 110 % of the advance, lodged in accordance with Regulation (EEC) No 2220/85. The 'primary requirements' within the meaning of this Regulation shall be those referred to in Article 6 (3) of this Regulation. 2. Payments shall be made on the basis of quarterly invoices submitted together with the relevant supporting documents and an interim report on the implementation of the programme. 3. Applications for the balance shall be submitted not later than the end of the fourth month following completion of the measures provided for in the contract. They shall be accompanied by: - the relevant supporting documents, - a statement summarizing the measures carried out, - a report assessing the results achieved to date and the use which may be made thereof. Except in cases of force majeure, failure to lodge applications for the balance accompanied by the documentation by the final date shall result in a reduction of 3 % of the balance per month of delay. 4. The balance shall be paid subject to verification of the documents referred to in paragraph 3. In the event of failure to comply with one of the primary requirements referred to in Article 6 (3), no payment shall be made except in cases of force majeure. Failure to comply with the other requirements shall result in the balance being reduced in proportion to the extent of the irregularity recorded. 5. The securities referred to in paragraph 1 shall be released in so far as the balance has been paid pursuant to paragraph 4. However: (a) if the amount of the advance exceeds the final amount of the part-financing, the proportion of the security corresponding to the amount overpaid shall be forefeit; (b) failure to submit an application for the balance by the final date shall result in the security being forfeit in proportion to the reduction in the balance provided for in paragraph 3. 6. The competent body shall make the payments provided for in this Article within three months from receipt of applications. However, it may defer the payments referred to in paragraphs 2 and 4 where further checks are required. 7. The competent body shall forward the assessment reports referred to in paragraph 3 to the Commission without delay. 8. The applicable agricultural conversion rate shall be governed by Commission Regulation (EEC) No 1068/93 (4), However, notwithstanding Article 12 (1) of that Regulation, the operative event for 1993 shall be the day on which this Regulation enters into force. Article 8 1. The competent bodies shall take the necessary measures to verify: - the accuracy of the information and supporting documents supplied, - fulfilment of all the contractual obligations, inter alia by means of technical, administrative and accounting checks at the premises of the contracting party, any partners of the contracting parties and subcontractors. Without prejudice to Council Regulation (EEC) No 595/91 (5), they shall inform the Commission immediately in writing of any irregularities discovered. 2. With a view to the application of paragraph 1, where measures carried out by the contractor are executed in a Member State other than that in which the contracting competent body is established, the competent bodies of the Member States concerned shall assist one another. Article 9 1. In the case of undue payment, the beneficiary shall be obliged to reimburse the amounts in question plus interest calculated on the basis of the time elapsing between payment and reimbursement by the beneficiary. The interest rate applicable shall be the rate applied by the European Monetary Cooperation Fund to its operations in ecus, as published in the 'C' series of the Official Journal, in force on the date of the undue payment, plus 3 percentage points. 2. Amounts recovered, together with interest, shall be paid to the disbursing agencies or departments and deducted by the latter from expenditure financed by the European Agricultural Guidance and Guarantee Fund in proportion to the Community part-financing. Article 10 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 215, 30. 7. 1992, p. 57. (2) OJ No L 148, 28. 6. 1968, p. 24. (3) OJ No L 205, 3. 8. 1985, p. 5. (4) OJ No L 108, 1. 5. 1993, p. 106. (5) OJ No L 67, 14. 3. 1991, p. 11. ANNEX I MINIMUM PRODUCTION, QUALITY AND CONTROL REQUIREMENTS Stockbreeding Origin: Breeds other than those listed in Annex II to Commission Regulation (EEC) No 3886/92 (1) and the first crosses with one of those breeds Health monitoring: - Registration procedure for health measures - Additional checks on stockbreeding farms that unauthorized products are not being administered; in the case of non-compliance, definitive exclusion of the producer from eligibility for the promotion measures Residues: Additional checks for illegal substances on live animals and carcases, and on feed Welfare: Application of national and international standards Identification: Individual animal identification system Transport and pre-slaughter Application of European standards and stress elimination measures Slaughter Product: Fresh meat Types of carcase: - Bulls (category A within the meaning of Council Regulation (EEC) No 1208/81) (2) - Steers (category C within the meaning of Regulation (EEC) No 1208/81) - Female animals less than 48 months Category: Conformation: SEUR Fat cover: - bulls: 2 and 3 - Cows and castrated animals: 2, 3 Hygiene: Application of Community standards pH + Less than six Marketing Maturing: At least seven days from slaughter to placing on sale to the consumer Wholesale and retail marketing: Monitoring and checks to establish whether the meat does not lose quality as a result of inappropriate handling and storage; the organization may lay down specific rules to be complied with Traceability By means of the individual animal identification system covering carcases up to the point of retail sale and from the point of sale back to the animal (1) OJ No L 391, 31. 12. 1992, p. 20. (2) OJ No L 123, 7. 5. 1981, p. 3. ANNEX II In accordance with Article 4 (1), interested parties are hereby informed that proposals are to be sent, within the time limits laid down, to the following competent authorities, in one original and five copies by registered letter or by messenger with acknowledgement of receipt: /* Tables: see OJ */